114 F.3d 1173
Dennis E. Sparano, Geraldine Sparano, Dennis Sparano, Jr.,Sunny Marie Sparano, Emilio Venanzi, Florence Venanzi, Big ELiquor Store, Inc., a New Jersey subchapter S corporationowned by Florence Venaziv.Robert J. Del Tufo, Frederick P. De Vesa, Michael Bozza,Robert T. Winter, James Mulvihill, Richard T. Carley, SteveResnich, Jay Hindman, Charels Waldron, Esq., Kenneth Bacsik,Anthony Higham, Kenneth Hess, Unknown Electronic Technicianand/or Technicians,
NO. 96-5359
United States Court of Appeals,Third Circuit.
Apr 14, 1997
Appeal From:  D.N.J. ,No.94-0496

1
Affirmed.